DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ebiko’107 (US 2013/0240107) in view of Ebiko’601 (US 2011/0056601), JP’107 (JP 03-109107), and EP’612 (EP 2628612). 
Regarding claim 1, Ebiko’107 teaches a pneumatic tire comprising a tread portion, a pair of sidewall portions, a pair of bead portions each including a bead filler, and a carcass layer.  FIG. 1 teaches a height H of the bead filler from the bead base to a radially outer end 6a of the bead filler is less than 0.20SH and accordingly satisfies the claimed bead filler height.  
Ebiko’107 does not state a tire maximum width position is within a range of from 52% to 56% of the cross-sectional height; however, the claimed location of the tire maximum width position in Ebiko’107 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Ebiko’107 teaches the side wall portion is divided in 10 equal portions along the radial direction [0033] and FIG. 3 illustrates the maximum width position around 0.53 SH and official notice is taken it is well-known in the tire art to locate the maximum width position of the tire within the claimed range. 

    PNG
    media_image1.png
    857
    786
    media_image1.png
    Greyscale


Ebiko’107 is silent to the tread portion having a cap tread and an undertread with a snow traction index based on grooves and sipes formed in the tread portion of 180 or more.  However, Fig. 1-Fig. 2 of Ebiko’601 teaches a pneumatic tire comprising a tread including a cap tread 1B and an undertread 1A with a tread pattern comprising sipes and grooves for extended wear life and good wet braking performance [0005].  JP’107 teaches a pneumatic tire for an icy and snow road having a tread comprising grooves and blocks with sipes wherein the snow traction index is 180-220 (abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tread portion of Ebiko’107 with a cap tread and an undertread and with a tread pattern comprising sipes and groove and a snow traction index of 180 or more because Ebiko’601 teaches a tread portion including a cap tread and an undertread with a tread pattern with grooves and sipes for extended wear life and braking performance and JP’107 teaches a pneumatic tire comprising a tread including grooves and sipes wherein the snow traction index is 180-220 for breaking and slope ascending capabilities on icy and snowy road conditions (abstract). 
Ebiko’107 is silent to a tread radius within a range from 110% to 130% of a tire outer diameter and a ground contact width of the tread portion within a range of from 66% to 83% of a tire cross-sectional width.  However, EP’612 teaches a pneumatic tire comprising a tread portion having a radius TR of curvature from 50 to 800 mm and tread width TW set in a range of from 80 to 90% of the nominal tire width YW for the benefits of rolling resistance and tire weight reduction [0020], [0021].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ebiko’107 with the claimed tread radius and the claimed ground contact width since both Ebiko’107 [0049] and EP’612 [0031] teach a tire size: 195/65R15 and EP’612 teaches a tread portion having a radius TR of curvature from 50 to 800 mm and tread width TW set in a range of from 80 to 90% of the nominal tire width YW for the benefits of rolling resistance and tire weight reduction.
For example: 
TR = 800 mm 
195/65R15 has OD = 635 mm
The tread radius (TR) is about 125% of the tire outer diameter (OD) 

Regarding claim 3, FIG. 4 of Ebiko’107 teaches d/D = 1/5 to 1/3 [0043].  TABLE 2 working example 5 discloses d = 0.25 mm. 
For example: 
d/D = 1/5
d = 0.25 mm 
D= 1.25 mm 

Regarding claim 4 and 6, see Fig. 3 of Ebiko’107.
Regarding claim 7, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Ebiko’107 with the claimed ground contact width of the tread portion since EP’612 teaches a tread width TW set in a range of from 80 to 90% of the nominal tire width YW for the benefits of rolling resistance and tire weight reduction.
Regarding claim 8, the claimed height of the bead filler would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Ebiko’107 teaches 195/65R15 [0049] having a section height = 126.75 mm (126.75 = 195 x 0.65) and a height H of the bead filler is 10-30 mm [0005].  

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over EP’612 (EP 2628612) in view of JP’107 (JP 03-109107) and Yamamoto (US 2005/0103419). 
Regarding claims 1 and 7, EP’612 teaches a pneumatic tire comprising a tread portion, a pair of sidewall portions, a pair of bead portions each including a bead filler, and a carcass layer.  FIG. 1 reasonably illustrates the height of the bead filler being less than 40% of the cross section height.  EP’612 teaches the tread portion having a radius TR of curvature from 50 to 800 mm and a tread width TW set in a range of from 80 to 90% of the nominal tire width YW for the benefits of rolling resistance and tire weight reduction [0020], [0021].  EP’612 teaches a tire size 195/65R15 [0031].
For example: 
TR = 800 mm 
195/65R15 has OD = 635 mm
The tread radius (TR) is about 125% of the tire outer diameter (OD) 

EP’612 does not state a ground contact width of the tread portion is within a range of from 66% to 83% of a tire cross-sectional width (claim 1) and within a range of 72% to 83% of a tire cross-sectional width (claim 7); however, this claim limitation in the tire of EP’612 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since EP’612 teaches a tread width TW set in a range of from 80 to 90% of the nominal tire width YW for the benefits of rolling resistance and tire weight reduction [0020], [0021].
EP’612 is silent to the tread portion having a multilayer structure including a cap tread and an undertread with a snow traction index based on grooves and sipes formed in the tread portion of 180 or more.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tread portion of EP’612 with multilayer structure including a cap tread and an undertread with a tread pattern having a snow traction index 180 or more because official notice is taken it is well-known known in the tire art for a tread portion to include a cap tread and an undertread with a tread pattern with grooves and sipes and JP’107 teaches a pneumatic tire comprising a tread including grooves and sipes wherein the snow traction index is 180-220 for breaking and slope ascending capabilities on icy and snowy road conditions (abstract). 
EP’612 does not state the tire maximum width position is within a range of from 52% to 56% of the tire cross-sectional height.  However, this claimed limitation in the tire of EP’612 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Yamamoto teaches a passenger car tire wherein height h of the maximum width position is 0.48-0.52 times a height H of the tire cross section [0025] and providing a known height for the same dimension and type of tire yields predictable results.
Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over EP’612 (EP 2628612) in view of JP’107 (JP 03-109107) and Yamamoto (US 2005/0103419), as applied to claim 1, and further in view of JP’765 (JP 2013-154765). 
Regarding claims 3 and 9 EP’612 is silent to the claimed rubber thickness at the maximum width position of the tire.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of EP’612 with a rubber thickness at the tire maximum width position on an outer side of the carcass layer within a range of from 1 mm to 4 mm (claim 3) and within a range of from 3 mm to 4 mm (claim 9) since JP’765 teaches a pneumatic tire for passenger car vehicle with a thickness t that is 3 mm or less from the outer surface of the carcass ply in the sidewall central region 21 which includes the tire maximum width position M and providing a known numerical dimension of the same tire constituent (i.e. thickness of the sidewall rubber) at the same location (i.e. maximum width of the tire) for the same type of tire (i.e. passenger car tire) yields predictable results. 
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection presented in this office action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        09/28/2022